Title: To Benjamin Franklin from George Wythe, 6 September 1777
From: Wythe, George
To: Franklin, Benjamin


Sir,
Williamsburg, 6 Septemb. 1777.
Mr. Thomas Shore, a young gentleman of Virginia, about to embark for Europe, will probably do himself the honour to wait upon you. My acquaintance with him, and the testimony several very respectable persons bear of his good qualities authorise me to say, that I have great confidence he will not be found unworthy any kindness you may be pleased to shew him. His calling upon me gives me an opportunity I am always glad to have, whilst I am endeavouring to do a good office to a deserving man, of assuring you, that I remain your wellwisher, and most obedient servant
G. Wythe
 
Addressed: Doctor Franklin, / one of the honourable commissioners / from the general congress of America.
Endorsed: G. Wythe Virga [in another hand:] 6. 7bre. 1778.
